Blandford, J.
Where money has been raised by virtue of a gar- - nishment and is in the hands of a justice of the peace, and the money is due the debtor for his weekly and monthly wages as a laborer, he may claim it by bringing a rule against the justice ; and it is not error for the court to award the money' to the debtor. The proceeding between the creditor and the garnishee is not res adjudicata so as to bind the debtor, but as to him is res intar alios acta. 71 Ga., 718.
(a) While the proceedings between the debtor and the justice of the peace may have been irregular, yet where no question as to such irregularity was raised in the court below by' the officer ruled, the ■creditor cannot be heard to insist on it in this court.
Judgment affirmed.